DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
Due to communications filed 2/5/19, the following is a non-final first office action.  Claims 1-6 are pending in this application and are rejected as follows.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-6 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-6, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access and update of electronic money records, which is a method of observations performed in the human mind (including an observation, evaluation, judgement or opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Process” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, and updating, money information in 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing and updating information related to money records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMAMOTO (JP 2005134996 A).

As per claim 1, YAMAMOTO discloses:
when a user uses a vehicle of car sharing, reading a balance of electronic money stored in an IC chip of the user using an IC reader-writer, the electronic money being prepaid, (DISCLOSURE, TECH-SOLUTION “Further, the ETC in-vehicle apparatus of the present invention includes a transmission / reception unit that transmits / receives wireless data to / from a roadside device, a card read / write unit that reads / writes an IC card that stores a prepaid balance”);

acquiring a usage fee of the vehicle by the user from a car sharing management device;, (DISCLOSURE, TECH SOLUTION, “In the ETC in-vehicle device of the present invention, when the IC card is inserted into the card read / write unit, the control unit reads the contents of the recording unit and receives the toll payment notice from the roadside device; (DISCLOSURE, TECH SOLUTION,. “The ETC roadside device of the present invention comprises transmission / reception means …. The usage fee of the toll road is calculated from the prepaid balance sent wirelessly from the in-vehicle device and the information of the entrance gate where the in-vehicle device enters the toll road, and the exit is calculated from the difference between the prepaid balance and the usage fee”);

when the balance is less than the usage fee, subtracting a prescribed amount equal to or less than the balance from the electronic money of the IC chip using the IC reader-writer, (DISCLOSURE, TECH SOLUTION, “A balance after use after passing through the gate is calculated and transmitted to the in-vehicle device, and if it is determined that the balance after use is less than the toll road usage fee, a notification of unpaid toll and unpaid amount or insufficient amount is sent to the in-vehicle device Control is performed to transmit to the apparatus and open the gate bar. “…“If it is determined, the unpaid amount or the insufficient amount is subtracted from the IC card. With this configuration, it is possible to preferentially withdraw the unpaid amount or the insufficient amount from the IC card””).

collecting a difference between the usage fee and the prescribed amount during use or after use of the vehicle by the user, (DISCLOSURE, TECH SOLUTION, If it is determined, the unpaid amount or the insufficient amount is subtracted from the IC card. With this configuration, it is possible to preferentially withdraw the unpaid amount or the insufficient amount from the IC card””)

As per claim 2, YAMAMOTO discloses:
wherein collecting the difference includes subtracting the difference from the electronic money of the IC chip using the IC reader-writer, the electronic money having received payment, (DISCLOSURE, TECH SOLUTION, If it is determined, the unpaid amount or the insufficient amount is subtracted from the IC card. With this configuration, it is possible to preferentially withdraw the unpaid amount or the insufficient amount from the IC card””).

As per claim 3, YAMAMOTO discloses:
wherein collecting the difference includes notifying the user of a place where payment to the electronic money of the IC chip is enabled, (BEST-MODE “if the full amount of the unpaid amount cannot be reduced (step S26), the reduction is stopped, and a reminder for payment and an ETC unusable warning are given by the speaker 27 or the display 28 (step S27). In response to this processing, when the user deposits the necessary amount into the IC card 3 in the service area or the like (step S28), the reduction processing is performed again to record the prepaid balance and the ETC use prohibition is canceled (Step S29). This step S28 is always monitored as a subroutine, and after step S29, the process returns to the main routine)

As per claim 4, YAMAMOTO discloses:
further comprising causing the car sharing management device to prohibit use of the car sharing by the User after use of the vehicle until the difference is calculated, (ABSTRACT “… A road-side apparatus 1 calculates usage toll based on the prepaid balance from the on-vehicle apparatus 2 and an inlet gate number, and calculates post-usage balance after passage through the outlet gate based on a difference between the prepaid balance and the usage toll. When it is determined that the post-usage balance is lower than a highway usage toll, a toll unpayment report and an amount of unpaid money are transmitted to the on-vehicle apparatus 2 so as to prohibit the usage of the ETC.).

As per claim 5, YAMAMOTO discloses:
wherein collecting the difference includes collecting the difference by a management device of another service that is used by the user, (BACKGROUND-ART “Conventionally, in ETC, payment of charges without stopping the vehicle is performed by wirelessly exchanging data related to travel charges between a roadside device installed at a toll booth and an in-vehicle device on which the vehicle is mounted. Can be done automatically. For payment of charges, an IC card having a credit function is mainly used, but use of a prepaid IC card storing a prepaid balance is also being studied (for example, see Patent Document 1).)”

As per claim 6, this claim recites similar limitations as those of independent claim 1, and is therefore still rejected for similar reasons.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
November 10, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628